Lumpkin, J.

1. This court will not reverse the action of a trial judge In refusing, pending the trial of a suit for personal injuries, to order a medical examination of the plaintiff, when it appears that no request for such an examination was made of the plaintiff before the trial began, and no request to this effect was made of the court until after the plaintiff’s evidence had been closed, and it was then impracticable, without too long a suspension of the trial, to- obtain a satisfactory and competent physician by whom an impartial examination could be then made. ' "While the power to order such an examination exists, it is in each case to be exercised, or not, according to the sound discretion of the presiding judge. Richmond & Danville Railroad Co. v. Childress, 82 Ga. 719, 722.
2. Even where it would be proper for the judge to call the attention of the jury to the failure of a party to produce evidence of a more certain and satisfactory .character than that which has been introduced by him upon an important and controlling issue, a request so to do should be refused when it also embraces an -instruction authorizing the jury to consider adversely to such party his conduct in a matter arising during the trial, the propriety of which has properly been sustained by a ruling of the court.
3. While a ihusband is not competent to testify as to oral complaints made to him by his wife concerning her “pains and hurts” resulting from a physical injury (Atlanta Street Railroad Co. v. Walker, 93 Ga. 462, 467), he may testify as to the physical condition 'of any of her members of which he 'had actual knowledge; and if such condition manifestly caused suffering, he may so state.
4. There was no merit in the grounds of the motion for a new trial relating to newly discovered evidence; the verdict was warranted, and there was no error in denying a new trial.

^tidpment affirmed.